COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       In re Tami C. Pierce and Cynthia Siegel

Appellate case number:     01-22-00005-CV

Trial court case number:

Trial court:               180th District Court of Harris County

       Real Party in Interest, the Honorable DaSean Jones, filed an Unopposed Emergency
Request for Extension of Time in which to file his brief in response to the petition for writ of
mandamus filed by Relators Tami C. Pierce and Cynthia Siegel. Real party’s motion is granted.
Real party’s response brief is due February 7, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: January 27, 2022